DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the WIPO document to Brunner WO2012098456 in view of the US Patent Application Publication to Brun 2002/0118929US, further in view of the US Patent Application Publication to Knickerbocker 20190369339US, further in view of Bradley 2011/0229085US and further in view of the US Patent Application Publication to Hirabayashi 2003/0161586US.
In terms of Claim 1, Brunner teaches an optical connector (Figure 1-4) comprising: an optical fiber (Figures 1 and 4: 1, See Page 11 lines 20-30) and a resin coating (Figures 1 and 4: 3 and page 14, line 30 through Page 15 line 5, wherein acrylate is a resin base material) that covers the fiber (Figure 4: 3 covers the fiber 1; Page 14, line 30), an end portion (Figure 2: end face location at element 8) of the fiber being exposed from the resin coating (Figure 2: see end face 8 that is exposed from 3); 5a ferrule (Figure 2: 6) including a through hole (Figure 2: middle of 6) and holding the optical fiber (1) in a state where the end portion of the fiber (Figure 2: end portion 8) exposed from the resin coating is inserted into the through hole (See Figure 3, wherein portion 3 has a bare portion that is inserted into hole of 6); a thermosetting resin (Figure 2: 15; wherein 15 is made of epoxy which is a thermosetting resin [Page 16 lines 1-10]) provided between an inner wall of the through hole and the fiber (Figure 2: resin 15 is located between the inner wall areas of 13 of ferrule 6), the thermosetting resin (15) adhering the fiber (1) and the ferrule to each other (15 is a resin epoxy which has adhesive properties [Page 16 lines 5-10]); and an ultraviolet curable resin (Figure 2: 20) provided in a range, the range is between the inner wall of the 10through hole and the fiber (Figure 20: is between the ferrule inner-wall of 6 and fiber 1) and includes a tip of the ferrule (Figure 2: 20 disposed between the hole and the fiber all the way to end portion 8 wherein the resin extends to the tip of ferrule), the ultraviolet curable resin (20) adhering the fiber and the ferrule to each other (Page 14 lines 1-10).

    PNG
    media_image1.png
    654
    851
    media_image1.png
    Greyscale

Brunner does not teach wherein the fiber is made of glass.
Brun does teach a fiber being inserted into a ferrule wherein the fiber is bonded to ferrule by an adhesive wherein the fiber is made glass ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the material of the fiber to be made of glass, since glass is readily available and is an inexpensive material with excellent light coupling properties. This modification will result in a fiber that is cost effective to manufacture while having good optical coupling properties.
Brunner / Brun do not teach wherein a UV curable resin used to adhering optical fiber to a channel having a thermal expansion coefficient is less than or equal to 5x10-5/°C.
Knickerbocker does teach an UV curable adhesive (Figure 3: 205; [0043]) including a polymer resin material (Figure 5: 210; [0043]) used to attach / adhere a fiber to a channel (fibers are being secured by the adhesive resin in a v-groove channels; [0042]), wherein the resin has a CTE value of 50x10-6/°C which is equal to 5x10-5/°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to replace the UV adhesive Brunner with the UV adhesive of Knickerbocker having a CTE value of 50x10-6/°C which is equal to 5x10-5/°C (Knickerbocker [0049]) in order to increase the survivability of the bond between the fiber and ferrule channel (Knickerbocker Abstract).
Brunner / Brun / Knickerbocker do not teach a ferrule provided with flange having a reference surface for rotational alignment of the optical fiber and ferrule.
Bradley does teach ferrule (Figure 3: 322 [0099]) having a flange (Figure 3: 324; [0099]) wherein the flange (324) having hexagonal surfaces ([0099-0101]) which are used to control the rotational alignment between the ferrule and fiber ([0010-0012] and [0099-0101]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device Brunner /Brun to include a flange having plurality of reference surfaces (hexagonal sides) in contact with a ferrule in order to adjust the rotational alignment between the fiber and ferrule. This modification will result in a better rotational alignment between the fiber and the ferrule.
Brunner / Brun / Knickerbocker / Bradley do not teach wherein the flange is made of metal.
Hirabayashi does teach a fiber ferrule wherein an adhesive is place within ferrule ([0005]) having a flange that is made of metal such as stainless steel ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the material of the flange use in the Bradley reference to be stainless steel as taught by Hirabayashi in order to increase the durability of the flange relative to plastic flanges. 
As for Claim 2, Brunner / Brun / Knickerbocker / Bradley / Hirabayashi teach the device of claim 1, wherein Brunner teaches the thermosetting resin (15) and the ultraviolet curable resin (20) are provided within the range including the tip of the ferrule in a state of being mixed together with each other (See Figure 2: wherein 20 and 15 meets at the entrance of hole within 6. At the location where the two resins come into contact with each other, at least a portion of the resins 20 and 15 must be intermixed with each other).
As for Claim 3, Brunner / Brun / Knickerbocker / Bradley / Hirabayashi teach the device of claim 1, Brun further teaches optical is a bundle fire of two fibers being housed in a ferrule ([0005]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the fiber of Brunner to be a dual fiber bundle in order to increase the amount of connections within the connector. This modification would allow the device to be scaled and to handle more optical connections for multiple connection application, thus reduce the cost to transmit multiple optical signals.
As for Claim 4, Brunner / Brun / Knickerbocker / Bradley / Hirabayashi teach the device of claim 1, Brunner / Brun / Knickerbocker / Bradley / Hirabayashi teach the device of claim 1, do not teach wherein a length of the range including the tip of the ferrule is 50 um or more and 200 um or less. It would have been an obvious matter of choice to one of ordinary skill in art before the effective filing date of the current invention to modify the length of the ferrule to be between 50 um to 200 um in order for the ferrule to provide proper support for alignment while limiting the size of the ferrule as much as possible in order to have a smaller connector which will reduce material cost and increase connector density within a given area, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO document to Brunner WO2012098456 in view of the US Patent Application Publication to Brun 2002/0118929US, further in view of the US Patent Application Publication to Flaig 2018/0329156US, further in view of the US Patent Application Publication to Knickerbocker 20190369339US, further in view of Bradley 2011/0229085US, and further in view of the US Patent Application Publication to Hirabayashi 2003/0161586US.
In terms of claim 5, Brunner teaches a method for manufacturing an optical connector (Figure 1-4) that includes: an optical fiber (Figure 2: 1) including a fiber (Figure 1 and 4: 1, See Page 11 lines 20-30) and a resin coating (Figure 1 and 4: 3 and page 14, line 30 through Page 15, line 5 wherein acrylate is a resin base material) that covers the fiber (Figure 2: resin coating 3 around 1; See Page 14, lines 10-15), an end portion of the fiber (Figure 2: at area 8) being exposed from the resin coating (Figure 2: Fiber 1 is exposed from coating 3 on right side); and a ferrule including a through hole and holding the end portion of the optical fiber (Figure 2: ferrule 6 holds fiber 1 through a hole that runs through 6 and end portion face 8), the method for manufacturing comprising: coating an inner wall of the through hole with a thermosetting resin (Figure 2: the inner walls 13 of ferrule 6 is coated a thermosetting resin 15 which is made from epoxy (Page 15, lines 10-15); epoxy are considered a thermosetting setting resin; See https://www.thefreedictionary.com/epoxy); 30inserting the fiber into the through hole (Figure 2: 1 into 6) so that a part of the end portion of the fiber (Figure 2: fiber portion 1 within 6)  exposed from the resin coating (Figure 2: fiber portion 1 is exposed from the resin coating 3); curing the thermosetting resin (Page 16, lines 5-10: discussed the usage of an adhesive ‘15’ which is made of epoxy. Epoxy is a thermosetting resin. Thermosetting resin / epoxy cures through temperature as it dries and adhere the fiber to the ferrule ends at the funnel shape area of element 13), wherein a part of the end portion of the fiber exposed protrudes from a tip of the ferrule (Figure 1: See location of element 2).
 Brunner does not teach wherein the fiber is made of glass or performing a rotational alignment step of the optical fiber.
Brun does teach a fiber being inserted into a ferrule wherein the fiber is bonded to ferrule by an adhesive wherein the fiber is made glass ([0005]). The fiber is then aligned with the ferrule using a rotational alignment ([0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the material of the fiber to be made of glass since glass is readily available and is a relatively inexpensive material with excellent light coupling properties. This modification will result in a fiber that is cost effective to manufacture while having good optical coupling properties. Further, one skill in the art would modify method for manufacturing the device of Brunner with a rotational alignment step between the ferrule and fiber in order to minimize insertion lost and maximize optical coupling of the connector (Brun [0068]).
Although Brun teaches an ultraviolet curable resin (Brun Figure 2: 20) is provided between the inner wall of the 10through hole and the fiber and extending out to the end of the tip of ferrule, the resin 20 of Brun does not appear to coat the tip of the fiber.
Brunner / Brun does not teach coating the tip of the ferrule with an ultraviolet curable resin; 13curing the ultraviolet curable resin; and polishing the part of the end portion of the fiber protruding from the tip of the ferrule.
Flaig does teaches inserting the fiber into the through hole (Figure 8: fiber 24a is inserted through hole in ferrule 22a) so that a part of the end portion of the fiber protrudes from a tip of the ferrule (Figure 8: tip of fiber 24a protrudes from a tip of ferrule 22a at the end face of the fiber 68); coating the tip of the ferrule with an ultraviolet curable resin (Figure 11: 70; and [0046]); 13 curing the ultraviolet curable resin (Figure 11: 70 and [0046]); and polishing the part of the end portion of the fiber protruding from the tip of the ferrule (Figure 12 or [0035]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to include a step which inserts the fiber to protrude beyond the tip of the ferrule, and a step of applying a UV curable resin and then finally polishing the fiber tip in the method steps of Brunner / Brun. These steps would allow the fiber to be properly bonded to the ferrule and to ensure alignment is fixed relative to the ferrule end face, while the polishing steps removes imperfections on the surface of the fiber tip during the bonding process (Flaig [0009]).
Brunner / Brun / Flaig do not teach wherein a UV curable resin used to adhering optical fiber to a channel having a thermal expansion coefficient is less than or equal to 5x10-5/°C.
Knickerbocker does teach an UV curable adhesive (Figure 3: 205; [0043]) including a polymer resin material (Figure 5: 210; [0043]) used to attach / adhere a fiber to a channel (fibers are being secured by the adhesive resin in v-groove channels; [0042]), wherein the resin has a CTE value of 50x10-6/°C which is equal to 5x10-5/°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to replace the UV adhesive Brunner to the UV adhesive of Knickerbocker to have a CTE value of 50x10-6/°C which is equal to 5x10-5/°C (Knickerbocker [0049]) in order to increase the survivability of the bond between the fiber and ferrule channel (Knickerbocker Abstract).
Brunner / Brun / Flaig / Knickerbocker do not teach a ferrule provided with flange having a reference surface for rotational alignment of the optical fiber and ferrule.
Bradley does teach ferrule (Figure 3: 322 [0099]) having a flange (Figure 3: 324; [0099]) wherein the flange (324) is used to control the rotational alignment between the ferrule and fiber ([0010-0012]). The flange (324) have a plurality of hexagonal surfaces (reference surfaces [0099-0101]) of which are used for rotational alignment ([0099] and [0101]). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the device Brunner and Brun to include a flange having hexagonal surfaces (reference surfaces) in contact with a ferrule in order to adjust the rotational alignment between the fiber and ferrule. This modification will enhance the rotational alignment of the fiber / ferrule.
Brunner / Brun / Flaig / Knickerbocker / Bradley do not teach wherein the flange is made of metal.
Hirabayashi does teach a fiber ferrule wherein adhesive in place within ferrule ([0005]) having a flange that is made of metal such as stainless steel ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the material of the flange use in the Bradley reference to be stainless steel as taught by Hirabayashi in order to increase the durability of the flange relative to plastic flanges. 

As for Claim 6, Brunner / Brun / Flaig / Knickerbocker / Bradley / Hirabayashi teach the method of manufacturing the optical connector according to claim 5.
Brunner / Brun / Knickerbocker / Bradley / Hirabayashi do not teach wherein a pulling back the glass fiber protruding from the tip of the ferrule toward the ferrule after the coating of the ultraviolet curable resin.
Flaig does teach a pulling back the glass fiber protruding from the tip of the ferrule toward the ferrule after the coating of the ultraviolet curable resin ([0058]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current invention to modify the manufacturing steps of Brunner / Brun to include a pulling back step of the glass fiber protruding from the tip of the ferrule in order to ensure optical beam expansion of the optical beam from the ferrule. Proper beam expansion increases the size of the beam, thus ensure better optical coupling with a corresponding terminal or connector.
 As for Claim 7, Brunner / Brun / Flaig / Knickerbocker / Bradley / Hirabayashi teach the method of manufacturing the optical connector according to claim 5.
Brunner / Brun / Knickerbocker / Bradley / Hirabayashi do not teach wherein the polishing of the part of the end portion of the glass fiber, the part of the end portion of the glass fiber and the ferrule are polished so that an end surface of the glass fiber and a tip surface of the ferrule are flush with each other.
Flaig does teach wherein the polishing of the part of the end portion of the glass fiber, the part of the end portion of the glass fiber and the ferrule are polished so that an end surface of the glass fiber and a tip surface of the ferrule are flush with each other (Flaig [0065]). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the method step of Brunner / Brun with a polishing step so that an end surface of the glass fiber and a tip surface of the ferrule are flush with each other. This modification allows ferrule to enable butt coupling with another optical device while ensuring all imperfection ([0065]) on the fiber tip and ferrule are removed ([0065]) to increase the coupling efficacy alignment of the connector.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5, have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitations were rejected in view of the prior art to Knickerbocker and Hirabayashi as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoshino 2014/0369658 teaches a coated fiber wherein UV curable resin are applied to the end face of the fiber and is removed using polishing steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874